DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the amendments and Applicant’s Response filed November 19, 2021.  Claims 1 – 15 were previously pending.  Claims 1, 2, 8, and 14 were amended.  Claims 1 – 15 are currently pending.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2018 and 07/12/2019 are acknowledged and being considered by the examiner.

Response to Arguments
The following arguments are in response to Applicant’s Response filed November 19, 2021.
35 U.S.C. 103
Applicant’s argument regarding claims 1 – 2, 7 and 14 – 15 under 35 U.S.C. 103 have been considered but are unpersuasive for the following limitations: 
providing a notification, via the computing device, to the first user that the second user is outside the conference room and of a remaining reservation time for the conference room; 
illustrating, on a display in communication with the computing device and located outside the conference room, an unavailable message, a usage schedule for the conference room, and a present occupancy throughout the conference room
illustrating, on a display in communication with the computing device and located outside the conference room, an unavailable message, a usage schedule for the conference room, and a present occupancy throughout the conference room
As detailed below, Kirkpatrick in view of Walker teaches the above amended limitations.
Applicant’s arguments regarding the following amended limitation of claims 1 and 14 have been considered, but are moot under new grounds of rejection.  
and the computing device placing itself in a low power state
As detailed below, Examiner is relying on the teachings of US 20120158203 A1 to Feldstein to teach the amended limitations of independent claims 1 and 14.  Therefore the rejection of claims 2, 7, and 15 is maintained. 
Applicant’s arguments regarding claims 3 – 5 have been considered, but are moot under new grounds of objection of claim 1. 
Applicant’s arguments regarding claim 6 have been considered and are persuasive.  The rejection has been withdrawn.  However, claim 6 is objected to as being dependent upon a rejected base claim. 
Applicant’s arguments regarding claims 8 – 13 have been considered and are persuasive.  The rejection has been withdrawn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120299728 A1 to Kirkpatrick et al (hereafter Kirkpatrick) in view of US 20120075068 A1 to Walker et al (hereafter Walker), and further in view of US 20120158203 A1 to Feldstein (hereafter Feldstein). 

Claim 1. A method comprising: 
receiving, at a computing device, signaling from a first sensor in communication with the computing device indicating a presence or absence of a first user in a conference room; (Kirkpatrick [0057] “The occupancy sensor 10 generates a first signal 12 and a second signal 13 as a result of the comparison of the actual occupancy with the expected occupancy and transmits these signals to the occupancy sensor 10 via the occupancy sensor interface port 113. The first signal 12 indicates whether the actual occupancy is occupied or vacant.”  [0054] “A touchpanel 11 is disposed on a wall outside of the 

Kirkpatrick does not teach the following limitations, however, Walker teaches:
receiving signaling from a second sensor in communication with the computing device indicating a presence or absence of a second user outside the conference room; (Walker [0016] “A reservation server is also provided for use with at least one RFID sensor to be positioned adjacent a meeting room…” [0024] “When the reserved starting time for a meeting arrives, the given mobile device 34 is scanned or swiped with, or otherwise brought in range of, the RFID sensor 31 to "check-in" for the meeting.”
in response to determining the second user is present outside the conference room, and the first user is present in the conference room: (Walker [0025] “…the reservation server 36 may also advantageously send one or more reservation expiration notifications to the checked-in mobile device 34b based upon its reserved ending time and a subsequent check-in of the mobile device 34a having a subsequent reserved starting time.)
providing a notification, via the computing device, to the first user that the second user is outside the conference room and of a remaining reservation time for the conference room; (Walker [0025].  See also [0015] “The reservation server may be configured to schedule reserved starting and ending times for the resource, track checked-in mobile wireless communications devices based upon RFID communication with the at least one RFID sensor, and send at least one reservation expiration notification based upon a reserved ending time and a subsequent check-in of another mobile wireless communications device.” See also [0032] “That is, in the present example the reservation expiration notification(s) may advantageously be provided to the terminal 38', which remains in the meeting room 32'. In the illustrated example, the terminal 38' (here a laptop computer) includes a display, and the reservation expiration notification takes the form of a countdown clock shown on the display which indicates how much time is left before the reserved ending time for the meeting (one minute, thirty-five seconds in the example).”)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Walker with the teachings of Kirkpatrick with the motivation that the system advantageously allows reminder messages to be discretely sent to mobile wireless communications devices of occupants currently in a meeting room without the need for interruption or confrontation by those waiting to enter the meeting room for a subsequent meeting (Walker [0012]).

Kirkpatrick further teaches,
illustrating, on a display in communication with the computing device and located outside the conference room, an unavailable message, a usage schedule for the conference room, and a present occupancy throughout the conference room;  (Kirkpatrick [0056] FIG. 2 is an illustrative expected occupancy schedule for the conference room monitored by the inventive occupancy sensor 10 of FIG. 1. The expected occupancy schedule 20 lists the expected occupancy 22 of the conference room for corresponding time periods 21. For example, in this illustrative example, the expected occupancy of the conference room for the time period from 5:01 PM to 5:30 PM is occupied. The expected occupancy of the conference room for the time period from 6:01 PM to 6:30 PM. The expected occupancy schedule 20 may be generated by a calendaring program managing a meeting schedule for the conference room. For example, the touchpanel 11 (see FIG. 1 showing a touchpanel display located outside of the conference room) may be running a calendaring application.  [0058] “The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy 
Kirkpatrick teaches that the occupancy status of the conference room is indicated by indicator lights, green is vacant and red is occupied.  To the extent Kirkpatrick doesn’t explicitly teach illustrating an unavailable message, Walker teaches, see at least [0036], notification messages of “not reserved and is available (i.e., unoccupied)”, “not reserved but occupied”, “the meeting room is booked, but not occupied”, or “room is reserved and occupied”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an occupancy status message as taught by Walker in the system of Kirkpatrick with color indicating lights, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Kirkpatrick does not teach the following limitation, however, Walker teaches,
and providing a prompt via the display to the second user to schedule the conference room;  (Walker [0036] “… or the available schedule may be provided with an option to make a later reservation...”)
One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prompting a user to schedule the conference room. Further, applying the technique of Walker to Kirkpatrick, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a user to reserve the meeting room conveniently from the device of Kirkpatrick located adjacent to the meeting room without having to use a calendar scheduling program at a different location, such as the user’s office or desk.
 
Kirkpatrick does not teach the following limitation, however, Walker teaches
and in response to determining the second user is present outside the conference room and  the first user is not present in the conference room: 
illustrating on the display an available message, the usage schedule for the conference room, and a zero conference room occupancy; (Kirkpatrick [0056] FIG. 2 is an illustrative expected occupancy schedule for the conference room monitored by the inventive occupancy sensor 10 of FIG. 1. The expected occupancy schedule 20 lists the expected occupancy 22 of the conference room for corresponding time periods 21. For example, in this illustrative example, the expected occupancy of the conference room for the time period from 5:01 PM to 5:30 PM is occupied. The expected occupancy of the conference room for the time period from 6:01 PM to 6:30 PM. The expected occupancy schedule 20 may expectedly vacant and solely red if the conference room is unexpectedly vacant. If the conference room is unexpectedly vacant, alternating touchpanel buttons 111 are backlit yellow and green. If the conference room is unexpectedly occupied, alternating touchpanel buttons 111 are backlit in yellow and red.)
Similar to above when then first user is present in the conference room, to the extent that Kirkpatrick doesn’t explicitly teach that the occupancy status is a message, Walker teaches, see again [0036], that the status of the room can be in the form of a message of occupied or unoccupied rather than a color indication.  Walker [0036] further teaches displaying notification messages of “not reserved and is available (i.e., unoccupied)”, “not reserved but occupied”, “the meeting room is booked, but not occupied”, or “room is reserved and occupied”.  The reason to combine would persist from above.  

Regarding the following limitation, Kirkpatrick further teaches,
and the computing device (Kirkpatrick [0077] “In another embodiment of the invention, the occupancy sensor 10 further comprises a load control device. The load control device operably switches power to a load based on the actual occupancy of the monitored area. Preferably, the load control device is a dimming triac with associated control circuitry. When the actual occupancy of the monitored area transitions from occupied to vacant, as determined by the occupancy sensor 10, the load switching device fades the light from its current level to a predefined dim level in a predefined fade time. When the actual occupancy of the monitored area transitions from vacant to occupied, as determined by the occupancy sensor 10, the load switching device raises the light from its current level to a predefined occupied level in a predefined raise time.”)
Kirikpatrick doesn’t teach the computing device placing itself in a low power state.  However, Feldstein teaches the technique of putting a computing device in a standby or sleep mode (i.e. low power state) upon detecting the absence of a person.  ([0108] Upon detecting the employee's departure/absence, the system control computer 102 retrieves a default profile from the database 104. The system control computer 102 then, according to the default profile, instructs the automation control system 122 to turn off the employee's office lights, adjust the employee's office temperature to a predetermined "unoccupied" setting, and put the employee's computer and other peripherals in standby or sleep mode, or turn them off completely.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Felstein with the teachings of Kirkpatrick with the motivation that “energy is consistently saved when employees leave or are absent”. (Feldstein [0128])

Claim 14. See above relevant rejection of claim 1.  In addition, Kirkpatrick teaches, 
A non-transitory computer-readable storage medium comprising programming instructions which, when executed by a processor, to cause the processor to: (Kirkpatrick: [0064]; The memory 102 stores information accessible by the processor 103, including instructions for execution by the processor 103 and data which is retrieved, manipulated or stored by the processor 103. The memory 102 may be of any type capable of storing information accessible by the processor 103, such as a hard drive, ROM, RAM, write capable, read only, or the like.)

Claim 2. Kirkpatrick, in view of Walker, and further in view of Feldstein, teaches the method of claim 1.  Kirkpatrick does not teach the following limitation, however, Walker teaches,
wherein receiving signaling from the second sensor indicating a presence or absence of a second user outside the conference room comprises determining whether the second user  is within a proximity to the display outside the conference room.  (Walker [0020] The mobile devices 34a, 34b are configured for RFID communication with the RFID sensor 31. For example, the RFID sensor 31 may be a near field communication (NFC) sensor, and the mobile devices 34a, 34b may communicate with the NFC sensor via NFC communications. NFC is a short-range wireless communications technology in which NFC-enabled devices are "swiped," "bumped" or otherwise moved in close proximity to communicate. In one non-limiting example implementation, NFC may operate at 13.56 MHz and with an effective range of about 10 cm, but other suitable versions of near-field communication which may have different operating frequencies, effective ranges, etc., for example, may also be used.”)
One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick would have yielded predictable results and resulted in an improved 
 
Claim 7. Kirkpatrick, in view of Walker, and further in view of Feldstein, teaches the method of claim 1.  Kirkpatrick does not teach the following limitation, however, Walker teaches
wherein when time has lapsed for a scheduled meeting in the conference room, (Walker: [0025] FIG. 3; upon its reserved ending time and a subsequent check-in of the mobile device 34a having a subsequent reserved starting time, at Block 53.)  
informing the first user, via the computing device,  whether the second user is waiting in proximity to the display outside the conference room.  (Walker: [0014], FIG. 2;  The meeting room reservation system may further include a terminal to be positioned in the meeting room. As such, the reservation server may be further configured to send the at least one reservation expiration notification to the terminal.)
Kirkpatrick in view of Walker, while generally showing the display outside the room is available for “checking-in” and for making reservations in the meeting room (see e.g. Fig. 6), does not explicitly disclose whether a user detected in proximity the display is explicitly waiting for a conference room. 



Claim 15. Kirkpatrick, in view of Walker, and further in view of Feldstein, teaches the non-transitory computer-readable storage medium of claim 14.  Kirkpatrick further teaches
comprising instructions which, when executed by the processor, to cause the processor to:  illustrate on the display outside the conference room color notifications indicating the presence or absence of the first user in the conference room.   (Kirkpatrick: [0054], FIG. 1, FIG. 6; A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor. [0058]; The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy state of the monitored area. In the embodiment shown in FIG. 1, the indicator lights are green 

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over 20120299728 A1 to Kirkpatrick, in view of US 20120075068 A1 to Walker, further in view of US 20120158203 A1 to Feldstein, and in further view of US 20140149519 A1 to Redfern et al (hereafter Redfern).

Claim 3. Kirkpatrick, in view of Walker, and further in view of Feldstein, teaches the method of claim 2.  Regarding the following limitation, 
wherein when the second user is detected in proximity to the display outside the conference room, providing a prompt via the display to the second user requesting confirmation that, the second user is waiting to use the conference room.  

Kirkpatrick, in view of Walker, and further in view of Feldstein, while generally teaching the touch screen outside the room is available for checking the occupancy status and making reservations in the meeting room (Kirkpatrick FIG. 6), and detecting a user in proximity (Walker [0020]), does not explicitly disclose the following limitation:
prompting, on the display, whether the second user is waiting to use the conference room. 
However, Redfern, in [0017-0018], teaches that a room management screen mounted near a meeting room includes a prompt to allow a user to check in/check out of a meeting.  One of ordinary skill in the art would have recognized that applying the known technique of Redfern to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Redfern to the teaching of 
Furthermore, although Kirkpatrick as modified by Redfern prompts a user for check-in, Redfern does not explicitly disclose that the check-in by a proximate user is to indicate that they are waiting to user the conference.  However, Walker, in FIG. 2, [0034], describes that user that checks-in to a conference room is waiting for use of the conference room. One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick in view of Redfern would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick in view of Redfern would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such technique of checking-in when waiting for use of the conference room. Further, applying the technique of checking-in when waiting for use of the conference room to Kirkpatrick in view of Redfern would have been recognized by one of ordinary skill in the art as resulting in an improved system that would avoid a potential problem that users may overrun their allotted time, so that subsequent users have to stand at the door and wait or interrupt and potentially cause a confrontation.  Walker further describes another potential problem being that users may show up late for their scheduled meeting, which may cause a confrontation with others who began using the room thinking that the prior meeting was cancelled, for example. The system 30 may advantageously help alleviate such problems. (Walker: [0018]).

Claim 4. Kirkpatrick, in view of Walker, further in view of Feldstein, and further in view of Redfern discloses the limitations of claim 3.  Kirkpatrick, in view of Walker, and Redfern, does not teach the following limitation, however, Walker teaches:
further comprising determining  the second user is waiting to use the conference room,  based upon  input received on the display in response to  the prompt, and providing a notification to  the first user via the computing device ,  that the second user detected in proximity to the display outside the conference room is waiting to use the conference room.  (Walker: [0014], FIG. 2;  The meeting room reservation system may further include a terminal to be positioned in the meeting room. As such, the reservation server may be further configured to send the at least one reservation expiration notification to the terminal.  [0017]  The method may also include sending at least one reservation expiration notification based upon a reserved ending time and a subsequent check-in of another mobile wireless communications device.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the status of a second user detected in proximity of the display outside and waiting to use the conference room based on user input on the display of Kirkpatrick in view of Walker and Redfern, with the alerting of a user in a conference room through a user feedback device of Walker in order to  avoid a potential problem that users may overrun their allotted time, so that subsequent users have to stand at the door and wait or interrupt and potentially cause a confrontation.  Walker further describes another potential problem as being users may show up late for their scheduled meeting, which may cause a confrontation with others who began using the room thinking that the prior meeting was cancelled, for example. The system 30 may advantageously help alleviate such problems. (Walker: [0018]).

Claim 5. Kirkpatrick, in view of Walker, further in view of Feldstein, and further in view of Redfern discloses the limitations of claim 3.  Kirkpatrick further teaches,
comprising receiving input via the display in response to the prompt via the display to the second user to schedule the conference room, the input comprising input data representative of a scheduled future meeting in the conference room.  (Kirkpatrick: [0078], FIG. 5, FIG. 6; The calendaring application allows users to view the meeting schedule for the monitored area and schedule meetings in the monitored area through a series of menus, which together make up the graphic user interface (GUI) of the calendaring application.)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying in improper hindsight bias.  
Claims 8 – 13 are allowable over prior art.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying in improper hindsight bias.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/     Examiner, Art Unit 3628                                                                                                                                                                                                   
/RESHA DESAI/      Supervisory Patent Examiner, Art Unit 3628